DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the election filed December 3, 2021.

Election/Restrictions
Applicant's election with traverse of claims 1-12 in the reply filed on December 3, 2021 is acknowledged.  The traversal is on the ground(s) that the instant application is a national phase entering into the U.S. of International No. PCT/CN2018/122387 filed December 20, 2018.  This is found to be persuasive.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the function layer must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.


The drawings are objected to because the function layer has no reference character.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 2017/0117504 A1).
In regard to claim 1, Kim et al. teach a flexible substrate, comprising:  a first inorganic layer 31; a first organic layer 32 on the first inorganic layer 31 and in contact with the first inorganic layer 31, wherein a surface, which is in contact with the first organic layer 32, of the first inorganic layer 31 has a first groove (Figure 3, pages 1-4, paragraphs [0013]-[0039]).
In regard to claim 2, Kim et al. teach a second organic layer 32 (under the first 31) on a side, which is away from the first organic layer 31, of the first inorganic layer 31 and in contact with the first inorganic layer 31, wherein a surface, which is in contact with the first inorganic layer 31, of the second organic layer 32 has a second groove (edge portions) (Figure 3, pages 1-4, paragraphs [0013]-[0039]).

In regard to claim 5, Kim et al. teach a second inorganic layer 31 on a side, which is away from the first inorganic layer 31, of the first organic layer 32, wherein a surface, which is away from the first organic layer 32, of the second inorganic layer 31 is a flat surface (Figure 3, pages 1-4, paragraphs [0013]-[0039]).
In regard to claim 6, Kim et al. teach a planarization layer 32 (top) covering the second inorganic layer 31, wherein a surface, which is away from the second inorganic layer 31, of the planarization layer 32 (top) is a flat surface (Figure 3, pages 1-4, paragraphs [0013]-[0039]).
In regard to claim 7, Kim et al. teach at least one of an orthographic projection of the first groove on the first inorganic layer 31, an orthographic projection of the second groove on the first inorganic layer 31 and an orthographic projection of the third groove on the first inorganic layer 31 is in a strip shape or in a dot shape (Figure 3, pages 1-4, paragraphs [0013]-[0039]).
In regard to claim 8, Kim et al. teach (See page 3, paragraph [0030]) each of a material of the first organic layer 32 and a material of the second organic layer 32 comprising one or more of polyimide, polyester and polyfluoride (Figure 3, pages 1-4, paragraphs [0013]-[0039]).

In regard to claim 10, Kim et al. teach a function layer 31 (top) on the first organic layer 32 and comprising a working region and a non- working region (above the periphery of 20) outside the working region (above 20), wherein at least one of an orthographic projection of the first groove on the function layer 31 (top), an orthographic projection of the second groove on the function layer 31 (top) and an orthographic projection of the third groove on the function layer 31 (top) at least partially overlaps with the non- working region (above the periphery of 20) (Figure 3, pages 1-4, paragraphs [0013]-[0039]).
In regard to claim 11, Kim et al. tach a panel, comprising the flexible substrate 10 according to claim 1 (Figure 3, pages 1-4, paragraphs [0013]-[0039]).
In regard to claim 12, Kim et al. teach an electronic device, comprising the panel according to claim 11 (Figure 3, pages 1-4, paragraphs [0013]-[0039]).
In regard to claim 13, Kim et al. teach a manufacturing method of a flexible substrate, comprising:  providing a base substrate 10; forming a first inorganic layer 31 on the base substrate 10; forming a first groove on a surface, which is away from the base substrate 10, of the first inorganic layer 31; and forming a first organic layer 32 in contact with the first inorganic layer 31 on the first inorganic layer 31 (Figure 3, pages 1-4, paragraphs [0013]-[0039]).

In regard to claim 15, Kim et al. teach forming a second inorganic layer 31 in contact with the first organic layer 32 on the first organic layer 32; and forming a third groove on a surface, which is in contact with the second inorganic layer 31, of the first organic layer 32 (Figure 3, pages 1-4, paragraphs [0013]-[0039]).
In regard to claim 16, Kim et al. teach forming a second inorganic layer 31 on the first organic layer 32, wherein the surface of the second inorganic layer 31 which is away from the first organic layer 32 is a flat surface (Figure 3, pages 1-4, paragraphs [0013]-[0039]).
In regard to claim 17, Kim et al. teach forming a planarization layer 32 (top) covering the second inorganic layer 31, wherein a surface, which is away from the second inorganic layer 31, of the planarization layer 32 (top) is a flat surface (Figure 3, pages 1-4, paragraphs [0013]-[0039]).
In regard to claim 18, it is within the level of ordinary skill for grooves to be formed by a photolithography process.
In regard to claim 19, it is within the level of ordinary skill for grooves to be formed by an imprint process.
In regard to claim 20, Kim et al. teach forming a function layer 31 (top) on the base substrate 10, wherein the function layer 31 (top) comprises a working region .

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following patents are cited to further show the state of the art with respect to display devices:
Liu (US 2018/0104915 A1)		Riegel et al. (US 2018/0151833 A1)
Wang et al. (US 2013/0334959 A1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IDA M SOWARD whose telephone number is (571)272-1845. The examiner can normally be reached Monday through Thursday, 7am to 5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A. Feeney can be reached on 571-570-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



IMS
January 18, 2022
/IDA M SOWARD/Primary Examiner, Art Unit 2822